Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, filed on 7/24/20 are accepted/approved.

Allowable Subject Matter
	Claims 1-10 are allowed.  	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a rotor comprising: a cylindrical magnet [511] having a bore portion into which a rotary shaft is inserted, the inner diameter of the bore portion being larger than the outer diameter of the rotary shaft; a holder [512] made of resin, the holder having a tubular portion [512a] provided in the bore portion of the magnet and a protruding portion [512b] protruding from the magnet in a rotation axis direction, the holder [512] being press-fitted onto the rotary shaft; and a fixed portion [52] press-fitted onto the rotary shaft [2] with the protruding portion [512b] interposed therebetween [52, 512b].
	
    PNG
    media_image1.png
    838
    1225
    media_image1.png
    Greyscale

The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior art refs, the most relevant refs are the following:


    PNG
    media_image2.png
    487
    589
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    323
    822
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    460
    903
    media_image4.png
    Greyscale

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see bolded italic font portion above) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834